Citation Nr: 0532228	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  04-07 197A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as a result of exposure to herbicides.  

2.  Entitlement to service connection for renal failure, 
including as a result of exposure to herbicides.  

3.  Entitlement to service connection for diabetes, including 
as a result of exposure to herbicides.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to August 
1972.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2003 rating decision of the Winston-Salem, 
North Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).

The veteran testified at a hearing at the Board before the 
undersigned Veterans Law Judge (VLJ) in September 2005.  A 
transcript of the proceeding is on file.  In October 2005, he 
submitted additional evidence and waived his right to have it 
initially considered by the RO.  See 38 C.F.R. § 20.1304 
(2005).

Because further development of the claims is required before 
adjudicating them, they are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

The veteran contends that the claimed disabilities are the 
result of exposure to herbicides during his military service.  

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  38 U.S.C.A. § 1116 (West Supp. 
2002); 38 C.F.R. § 3.309(e) (2005).  The specified diseases 
include Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes).  38 C.F.R. § 3.309(e) 
(2005).



If a veteran who served in Vietnam during the Vietnam era 
develops a disease listed as associated with Agent Orange 
exposure, exposure to Agent Orange will be presumed unless 
there is affirmative evidence to establish the veteran was 
not exposed to any such agent during service.  38 U.S.C.A. § 
1116(a)(3); 38 C.F.R. § 3.307(a)(6) (iii).  Notwithstanding 
the foregoing law and regulation pertaining to presumptive 
service connection, a veteran-claimant is not precluded from 
establishing service connection for diseases not subject to 
presumptive service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In this case at hand, the veteran's DD Form 214 shows that he 
served as an avionics instrument systems specialist in the 
Air Force during the Vietnam War; however, this document does 
not indicate he served in Vietnam.  Rather, it shows that he 
had service in Indochina only.  The Board is well aware that 
the veteran was awarded the Vietnam Service Medal (VSM), but 
this - in and of itself - is not necessarily tantamount to 
verification of service in Vietnam.  See Manual of Military 
Decorations and Awards, 6-1 (Department of Defense Manual 
1348.33-M, July 1990).  Indeed, as he readily acknowledged 
during his recent hearing, the veteran does not allege that 
he actually served in Vietnam.  

Given the fact that the veteran did not actually serve in 
Vietnam, it cannot be presumed that he was exposed to Agent 
Orange.  But during his September 2005 hearing, he testified 
that while in the Air Force he served in Thailand from 1970 
to 1972 and, in that capacity, was exposed to Agent Orange 
while working on and cleaning aircraft that had flown 
missions in combat zones in Vietnam.  He also asserted that 
he may have been exposed to Agent Orange while flying over 
Vietnam on the way to Thailand.  See September 2005 hearing 
transcript, pages 4-5.  His service personnel records include 
Performance Reports (AF Form 910) confirming that he 
performed field and organizational maintenance on aircraft 
that flew combat missions in Southeast Asia.  



In a September 2005 statement, Dr. A.L. opined that "[W]hile 
in the country of Thailand it is highly likely [the veteran] 
was exposed to Agent Orange in his role as an avionics 
instrument repair man.  [The veteran] began having 
hypertension while in the Air Force and was officially 
diagnosed in 1973. [   ] It is highly likely that his 
diabetes and prostate cancer are directly related to his 
exposure to Agent Orange while in the service."  In another 
statement dated that month, Dr. S.C. maintained that "if 
[the veteran] was exposed to Agent Orange during the Vietnam 
War, this may have increased his risk for the development of 
2 of his current illnesses."  Dr. S.C. noted that there was 
medical literature suggesting that exposure to Agent Orange 
may increase the risk of contracting Type 2 diabetes.  

The appropriate steps, however, have not been taken to 
determine whether the veteran was in fact exposed to 
herbicides while serving in Thailand.  Aside from this, he 
has not been afforded a VA compensation examination, 
to include a nexus opinion, in conjunction with his service 
connection claims.  Cf. Charles v. Principi, 16 Vet. App. 370 
(2002).  See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

The Veterans Claims Assistance Act (VCAA) requires VA to 
notify the veteran and his representative - The American 
Legion, of any information, and any medical or lay evidence 
not previously provided to the Secretary that is necessary to 
substantiate the claims.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  As part of the notice, VA is to 
specifically inform the veteran and his representative of 
which portion, if any, of the evidence is to be provided by 
the veteran and which part, if any, VA will attempt to obtain 
on his behalf.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA]. 



With respect to the content of the VCAA notice, the Court in 
Pelegrini v. Principi, 17 Vet. App 412 (2004) ("Pelegrini 
I") held, in part, that a VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2005).  The Court more 
recently reaffirmed these four content requirements when 
withdrawing its decision in Pelegrini I and issuing 
"Pelegrini II" to replace it and clarify certain other 
holdings.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the veteran was sent a VCAA notice letter in May 2003.  
But a review of the letter shows that it does not satisfy the 
notice requirements under Quartuccio and Pelegrini II.  See 
VA letter dated May 6, 2003.  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Review the veteran's VA claims folder 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, a letter 
that addresses all four content elements 
of the VCAA notice must be sent to him, 
with a copy to his representative.



2.  Also send a copy of all pertinent 
information, including the veteran's 
service personnel records and a summary 
of his contention that he was exposed to 
Agent Orange while working on and 
cleaning aircraft that flew combat 
missions or while flying over Vietnam, to 
the United States Armed Services Center 
for Unit Records Research (CURR), and 
request that his exposure to Agent Orange 
in Thailand be verified.  He should be 
contacted to supply any additional 
information that is needed to conduct a 
meaningful search for this corroborating 
evidence.  Any evidence obtained should 
be incorporated into the claims file.

3.  Then, unless the preponderance of the 
evidence establishes he was not exposed 
to herbicides in service, schedule the 
veteran for appropriate VA examinations 
to obtain medical opinions indicating 
whether it is just as likely as not 
(i.e., 50 percent or greater probability) 
that his hypertension, renal failure, and 
diabetes are related to his military 
service - including, in particular, to 
Agent Orange exposure.  To facilitate 
making these important determinations, 
the claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiners prior to 
their evaluations.  All necessary 
diagnostic testing and evaluation should 
be performed and all findings reported in 
detail.  Based on a review of the claims 
file and a thorough examination, the 
examiners should respond to the 
following:

(a). Indicate whether the veteran 
currently has hypertension, renal failure 
and diabetes.  

(b).  As to each disorder, the examiners 
must provide an opinion as to whether it 
is at least as likely as not 
the disorders were incurred in his active 
military service, including as a result 
of herbicide exposure in Thailand.

The examiners must discuss the rationale 
for their opinions, whether favorable or 
unfavorable.

4.  Then readjudicate the claims based on 
the additional evidence obtained.  If 
they are not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond to it.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure the veteran is afforded 
all due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate disposition 
warranted in this case.  No action is required by the veteran 
until contacted.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

